Memorandum: Supreme Court abused its discretion in granting the motion of plaintiffs for a preliminary injunction to enforce the Non-Competition Provision in their employment agreement with defendant Ashok Kaushal, M.D. Plaintiffs *1042failed to establish that they would suffer irreparable injury in the absence of injunctive relief (see, Metropolitan Med. Group v Eaton, 154 AD2d 252, 253; A. John Merola, M.D., P. C. v Telonis, 127 AD2d 1007). The court erred in enjoining defendants Emergency Consultants, Inc. and Great Lakes Emergency Physicians, P. C. (the corporate defendants) from soliciting physicians who have entered into written employment agreements with plaintiff Twin City Physicians Group, P. C. The record contains no proof supporting plaintiffs’ contention that those physicians are subject to covenants not to compete and thus there is no basis for injunctive relief against the corporate defendants (see, Headquarters Buick-Nissan v Michael Oldsmobile, 149 AD2d 302, 303-304). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Preliminary Injunction.) Present — Denman, P. J., Green, Wesley, Balio and Davis, JJ.